FILED
Jul 17, 2019

10:40 AM(CT)

TENNESSEE COURT OF

CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT GRAY
TIMOTHY HOSS, ) Docket Number: 2018-02-0051
Employee, )
Vv. )
ASR METALS, ) State File Number: 87088-2014
Employer, )
and )
TECHNOLOGY INSURANCE ) Judge Brian K. Addington
COMPANY, )
Carrier. )

 

EXPEDITED HEARING ORDER

 

This case came before the Court on July 15, 2019, on Mr. Hoss’s request for
medical benefits, mileage reimbursement and attorney’s fees. For the following reasons,
the Court holds Mr. Hoss is entitled the requested medical benefits and mileage.

Claim History

On October 29, 2014, Mr. Hoss was involved in a motor vehicle accident while
working for ASR. He injured his back, left shoulder and right knee. Mr. Hoss sought
treatment from Dr. Morgan Lorio among others. On November 20, 2018, Dr. Lorio saw
Mr. Hoss for an office visit and an x-ray of his shoulder. He received a bill of $437.00
for the visit and x-ray. ASR stipulated at the hearing that the treatment Mr. Hoss
received on November 20 was authorized and should be paid.

ASR further agreed that it previously paid for 756 miles of Mr. Hoss’s 2,712-mile
mileage request. The parties stipulated that Mr. Hoss should be compensated for the
remaining miles at a rate of forty-seven cents per mile or $919.32.

WORKERS' COMPENSATION
Findings of Fact and Conclusions of Law

At an Expedited Hearing, Mr. Hoss must present sufficient evidence to prove he is
likely to succeed at a hearing on the merits. See Tenn. Code Ann. § 50-6-239(d)(1)
(2018).

Turning first to the mileage reimbursement, an injured worker is eligible for this
when he is required to travel more than fifteen miles from his home or workplace for
authorized medical treatment. See Tenn. Code Ann. § 50-6-204(6)(A). ASR conceded
that it paid Mr. Hoss for only 756 miles of the total requested amount. Based on the
parties’ stipulation, Mr. Hoss is entitled to reimbursement for the remaining 1,956 miles.

Next, concerning medical benefits, Tennessee Code Annotated section 50-6-
204(a)(1)(A) provides that the employer shall furnish medical treatment free of charge as
ordered by the attending physician. ASR recognized Dr. Lorio as the authorized treating
physician and did not dispute the reasonableness of the November 20 bill. Therefore, the
Court holds Mr. Hoss is likely to prevail at a hearing on the merits for payment of his
$437.00 bill.

Finally, as to attorney’s fees, the parties agreed to stay a determination on this
issue until the Compensation Hearing because the case is at an interlocutory stage and
unusual circumstances do not exist.

IT IS THEREFORE, ORDERED AS FOLLOWS:

1. ASR shall reimburse Mr. Hoss for mileage at the rate of $.47 per mile for 1,956
miles or $919.32.

2. ASR shall pay Dr. Lorio’s $437.00 medical bill directly to the provider.

3. The Court reminds the parties that this case is set for a Compensation Hearing on
November 7, 2019, at 10:00 a.m. Eastern Time in the Gray, Tennessee
Courtroom of the Court of Workers’ Compensation Claims at 5788 Bobby Hicks
Highway, Gray, TN 37615.

4. Unless an interlocutory appeal of this Expedited Hearing Order is filed,
compliance with this Order must occur no later than seven business days from the
date of entry as required by Tennessee Code Annotated section 50-6-239(d)(3).
The Insurer or Self-Insured Employer must submit confirmation of compliance
with this Order to the Bureau by email to WCCompliance.Program/@tn.gov no
later than the seventh business day after entry of this Order. Failure to submit the
necessary confirmation within the period of compliance may result in a penalty
assessment for non-compliance. For questions regarding compliance, please

 

2
 

contact the

Workers’ Compensation Compliance Unit via email at
WCCompliance.Program(@tn.gov.

 

ENTERED July 17, 2019.

Exhibits:

1. Mr. Hoss’s affidavit

2. Dr. Lorio’s bill

Technical Record:

go Se et Be

/S/ Brian K. Addington
BRIAN K. ADDINGTON, JUDGE
Court of Workers’ Compensation Claims

APPENDIX

Petition for Benefit Determination
Dispute Certification Notice
Motion for Contempt
Employer’s Response to Motion

Order Denying Motion for Contempt
Motion for Expedited Hearing
Amended Motion for Expedited Hearing
Request for Expedited Hearing

CERTIFICATE OF SERVICE

I certify that a copy of the Expedited Hearing Order was sent as indicated on July

 

 

 

17, 2019.
Name Certified | Fax | Email Service sent to:
Mail
Frank Slaughter, Jr., X =| filsjrlaw@yahoo.com
Employee’s Attorney
Brent Morris, X | bmorris@wimberlylawson.com

Employer’s Attorney

 

 

 

 

rfiorello@wimberlylawson.com

 

Yl
SLY Wu

 

PENNY SHIKWUM, COURT CLERK

wencnurticlerl

j

@in. gov

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
form with the Clerk of the Court of Workers’ Compensation Claims within seven
business days of the date the expedited hearing order was filed. When filing the Notice
of Appeal, you must serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
LB-1099

 

EXPEDITED HEARING NOTICE OF APPEAL
Tennessee Division of Workers’ Compensation
www. tn.gov/labor-wid/weomp.shtml
wce.courtclerk@tn.gov
1-800-332-2667

 

Docket #:
State File #/YR:

 

Employee

Vv.

 

Employer
Notice
Notice is given that

 

[List name(s) of all appealing party(ies) on separate sheet if necessary]

appeals the order(s) of the Court of Workers’ Compensation Claims at

to the Workers’ Compensation Appeals

 

Board. [List the date(s) the order(s) was filed in the court clerk’s office]

Judge

Statement of the Issues
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

Additional Information
Type of Case [Check the most appropriate item]

L] Temporary disability benefits
L] Medical benefits for current injury
LC Medical benefits under prior order issued by the Court

List of Parties
Appellant (Requesting Party): At Hearing: LJEmployer LJEmployee

Address:

 

Party’s Phone: Email:
Attorney's Name: BPR#:
Attorney’s Address: Phone:

Attorney's City, State & Zip code:

 

Attorney’s Email:

 

* Attach an additional sheet for each additional Appellant *

rev. 10/18 Page 1 of 2 RDA 11082
Employee Name: SF#: DOI:

Appellee(s)

Appellee (Opposing Party): At Hearing: L]JEmployer LJEmployee

 

Appellee’s Address:

 

 

 

Appellee’s Phone: Email:
Attorney’s Name: BPR#:
Attorney’s Address: Phone:

 

Attorney’s City, State & Zip code:

 

Attorney’s Email:

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I,
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties

and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules
of Board of Workers’ Compensation Appeals on this the day of , 20

, certify that | have forwarded a true and exact copy of this

[Signature of appellant or attorney for appellant]

 

LB-1099 rev. 10/18 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having been duly sworn according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name: 2. Address:

 

 

3. Telephone Number: 4. Date of Birth:
5. Names and Ages of Ail Dependents:

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

6. lam employed by:

 

My employer’s address is:

 

My employer’s phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ per month beginning
ssl $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker's Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: )
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House $ __ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082